Order of the Appellate Term, First Department, entered on March 2, 1990, which modified an order of the Civil Court of the City of New York, County of New York (Robert D. Lippman, J.), entered on February 14, 1989, to the extent of granting the motion by petitioner-landlord to depose occupant(s) of an apartment in connection with a summary holdover proceeding, is unanimously affirmed, without costs, and petitioner may depose such occupant(s) only on the limited issue of identification.
Contrary to respondent’s argument, sufficient non-conclusory, non-hearsay factual allegations are asserted in the managing agent’s affidavit to support the landlord’s claim that respondent has illegally sublet and/or assigned her rent-stabilized apartment. Moreover, ample need has been demonstrated for limited discovery into the identification of the present occupants of the apartment, in view of the contention that one of the occupants is not the tenant of record, but merely a person with the same name. We find that no prejudice will befall the respondent-tenant, since it is the landlord’s case which will be delayed, if at all, by the request for disclosure. Concur—Sullivan, J. P., Milonas, Rosenberger and Wallach, JJ.